

CONFIDENTIAL TREATMENT REQUESTED


MANUFACTURING AND DISTRIBUTION AGREEMENT


This Manufacturing and Distribution Agreement (the “Agreement”), effective June
6, 2008 (the “Effective Date”), is between TG United Pharmaceuticals, Inc., a
Florida corporation with offices at 16255 Aviation Loop, Brooksville, Florida
34604 (“Manufacturer”) and Neuro-Hitech, Inc., a Delaware corporation with
offices at One Penn Plaza, Suite 1503, New York, NY 10019 (“Distributor”). TG
United Labs, LLC, a Florida limited liability company, TG United, Inc., a
Florida corporation, and TG United Liquid, Inc., a Florida corporation
(collectively, the “Other TG United Companies”) join in this Agreement solely
for the purposes set forth in Section 19.9 of this Agreement.


Manufacturer and Distributor agree as follows:


1. Definitions.


“Affiliate” of a party hereto shall mean any person, corporation or other
entity, which controls, is controlling or is under common control with such
party.


“Batch” means, with respect to solid doses, 500 bottles of 100 tablets per
bottle and, with respect to liquid doses, 800 bottles of 16 ounces per bottle,
in either case with such minor deviations as may occur from time to time.


“FDA” means the United State Food and Drug Administration or any successor.


“NDC” means national drug code number.


“Products” shall mean the branded products set forth on Attachment A hereto, all
corresponding generics of the Products, and at the specific request of
Distributor, any line extension or reformulations of the Products, each of which
shall be deemed a separate “Product” for purposes hereof.


“Territory” shall mean the geographical area set forth in Attachment A-2 hereto.


“Contract Year” means each of the successive 12-month periods commencing on the
Effective Date and ending on the next anniversary of the Effective Date.


2. Grant of Distributorship.


2.1 Manufacturer’s Exclusivity.
 
(a) Manufacturer hereby grants to Distributor for the Term (as defined in
Section 3.1 of this Agreement) the exclusive right to purchase the Products from
Manufacturer, and Distributor accepts such grant, subject to the limitations,
terms and conditions stated in this Agreement. Subject to any increases
permitted hereunder, the initial prices for the Products shall be as set forth
on Attachment A-1 hereto.
 
(b) Notwithstanding the foregoing, in the event that Distributor fails to
purchase in any Contract Year at least ten (10) Batches of each Product, then
Manufacturer may, at its sole election, deliver to Distributor written notice
thereof (a “Manufacturer Non-Exclusivity Notice”) within 60 days of the end of
such Contract Year. Upon the delivery of a Manufacturer Non-Exclusivity Notice,
Distributor shall have ten (10) business days during which to purchase such
amount of such Product as to which a Manufacturer Non-Exclusivity Notice was
delivered as would have resulted in Distributor purchasing ten (10) Batches of
such Product for the Contract Year just-ended. If Distributor fails to make such
purchase, then Manufacturer shall be permitted thereafter to manufacture such
Product for, or sell such Product to, any other person, irrespective of whether
such other person competes with Distributor. Notwithstanding the foregoing, but
without limiting Manufacturer’s rights hereunder, it shall not be construed as a
breach of this Agreement for which damages or injunctive relief shall obtain,
for Distributor to fail to purchase at least ten (10) Batches of each Product.
 

--------------------------------------------------------------------------------


 
(c) If Distributor shall purchase a Product in quantities other than Batches (as
defined herein), the minimum purchase commitment set forth in Section 2.1(b)
hereof required to maintain Manufacturer’s exclusivity shall be equitably
adjusted to reflect the actual amounts purchased, it being the intent of the
parties that the economic return to Manufacturer be not less than that as would
have resulted from the purchase of such minimum quantity set forth in Section
2.1(b) hereof.
 
2.2 Distributor’s Exclusivity. Unless Distributor gives written notice to
Manufacturer not later than 60 days prior to Distributor’s commencement thereof
(a “Distributor Non-Exclusivity Notice”), Distributor shall not itself
manufacture or have manufactured for it, or directly or indirectly sell, any
products from third parties that are substantially similar to the Products.
Distributor shall itself purchase products from third parties that are
substantially similar to the Products only if Manufacturer (a) breaches its
obligations to manufacture and deliver Products to Distributor in a timely and
complete manner, (b) is unable to produce Products to required specifications or
(c) is unable to produce Products at or below the per unit price offered by
another manufacturer for the same or similar batch size (provided, when
comparing per unit prices, consideration shall be given to any up-front, start
up or development or other fees and expenses charged by such other manufacturer,
which fees and expenses shall be pro rated among units purchased) and, in any
such case, such breach or inability to produce Products continues for a period
of 60 days following written notice thereof from Distributor. Upon delivery of a
Distributor Non-Exclusivity Notice, Manufacturer shall be permitted thereafter
to manufacture Products for, or sell Products to, any other person, irrespective
of whether such other person competes with Distributor, and Distributor shall be
permitted thereafter to have manufactured for it, or directly or indirectly
sell, any products from third parties that are substantially similar to the
Products.
 
2.3 Discounts.
 
(a) Until the aggregate amount of discounts given to Distributor by Manufacturer
under this Section 2.3 equals four hundred thousand dollars ($400,000),
Distributor shall receive a discount equal to twenty-five percent (25%) of the
gross amount of each invoice delivered by Manufacturer to Distributor.
 
(b) Pursuant to that certain Consulting Agreement, dated the Effective Date,
David Ambrose has agreed to use commercially reasonable efforts to propose to
Distributor a certain number of pharmaceutical products for distribution by
Distributor. For any such products which Distributor determines to launch and
for which Manufacturer is engaged to manufacture on behalf of Distributor,
Distributor shall receive a discount equal to ten percent (10%) of the gross
amount of each invoice delivered by Manufacturer to Distributor with respect to
such products until the aggregate amount of discounts given to Distributor in
any Contract Year equals one hundred thousand dollars ($100,000).
 
2.4 Pricing. Distributor will have sole control over market pricing and strategy
relating to Products purchased by Distributor. Distributor market and pricing
decisions with respect to sales by Distributor will be independent of the price
of Products as listed in Attachment A-1, which Product prices are subject to
change as set forth in Section 6.2.
 
3.
Term and Renewal.

 
3.1 Term. This Agreement shall remain in effect for an initial term beginning on
the Effective Date and ending on the fifth (5th) anniversary of the Effective
Date (the “Initial Term”). This Agreement is subject to renewal for additional
periods as set forth in Section 3.2 hereof (each a “Renewal Term” and together
with the Initial Term, the “Term”).
 

--------------------------------------------------------------------------------


 
3.2 Renewal. After the expiration of the Initial Term, Manufacturer and
Distributor may, upon mutual written agreement, extend the term of this
Agreement for additional, successive one (1) Contract Year terms. In the event
Distributor desires to renew this Agreement, Distributor shall provide
Manufacturer with written notice (“Notice of Renewal”) sixty (60) calendar days
in advance of the expiration of the Initial Term or any Renewal Term. A Notice
of Renewal shall contain a proposed revision to the minimum purchase commitment
set forth in Section 2.1(b) hereof required to maintain Manufacturer’s
exclusivity. Within 15 calendar days of receipt of the Notice of Renewal,
Manufacturer and Distributor shall meet to negotiate such minimum quantity and
the amount shall be agreed to in writing. If the parties fail to reach an
agreement on such amounts by the commencement of the Renewal Term, the amounts
for the preceding quarter shall remain in place and the parties shall seek to
resolve such amounts for such Renewal Term in accordance with Section 19.8 of
this Agreement.
 
3.3 New Products.
 
(a) In addition to the exclusivity provisions of Section 2.1 above, during the
Term and as long as Distributor is not in material breach of this Agreement,
Manufacturer will offer Distributor the right to become the exclusive
distributor for any new pharmaceutical products constituting a branded product
that Manufacturer has internally developed and can legally offer (a “New
Product”). New Products shall be deemed to specifically exclude OTC Monograph
products, ANDA’s and other generic products. Manufacturer’s offer will be on
terms and conditions not less favorable to Distributor in any material respect
than those terms which Manufacturer offers or is willing to offer to any other
third party. Distributor will have 60 days from the date Manufacturer provides
written notice of such New Product and such terms and conditions to exercise
such right on the terms and conditions set forth in such notice. If Distributor
acquires the exclusive right to distribute any such New Product, then such New
Product shall be added to Attachment A-1 hereto and the parties shall agree on
the minimum quantity of product to be purchased from Manufacturer during the
first four full quarters of Distributor’s purchase thereof, which shall be set
forth with such New Product on Attachment A-1. If the parties shall be unable to
agree on such minimum quantity by the conclusion of such 60 day period, then
Manufacturer shall be free to sell on a non-exclusive basis unless until such
time as Manufacturer and Distributor agrees to a minimum quantity with respect
to such New Product.
 
4. Certain Representations and Warranties of Manufacturer and Distributor.
 
Each of the Manufacturer and the Distributor represents and warrants to the
other that, with respect to itself:
 
4.1 Authorization of Transaction. Such party has full and corporate power and
authority to execute and deliver this Agreement and to perform their respective
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of such party, enforceable in accordance with its terms and
obligations. Such party need not give any notice to, make any filing with, or
obtain authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
 
4.2 Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, do not and will not, with
or without the giving of notice or the passage of time or both, (a) violate any
constitution, statute, regulation, rule, injunction judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which such party is subject or any provision of its respective charter
or bylaws or (b) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
such party is a party or by which it is bound or to which any of its assets is
subject.
 

--------------------------------------------------------------------------------


 
5. Distributor’s Duties.
 
Distributor shall:
 
(a) submit its non-cancelable orders for Products by written purchase order, it
being agreed that the terms and conditions of Distributor’s standard purchase
order form shall not apply to transactions pursuant to this Agreement;
 
(b) pay for such orders within 30 days from date of invoice in U.S. dollars and
payment shall be made by wire transfer, check or letter of credit approved by
Manufacturer; all prices are quoted FOB Brooksville, Florida, USA. Past due
amounts not received within 30 days incur interest thereafter at the rate of
1.5% of the invoice amount per month;
 
(c) provide to its customers instructions in the use of the Products and field
service for such Products in accordance with Product information provided by
Manufacturer;


(d) use its commercially reasonable efforts to purchase the quantities of each
Product set forth in Section 2.1;


(e) not give any warranties, above and beyond those in Section 10 hereto, to any
end-use customers;
 
(f)  provide instruction and assistance on compliance with any regulatory and
labeling requirements of the Territory; however, Manufacturer does not hereby
delegate or attempt to delegate any of its federal and state regulatory and
labeling obligations with respect to the Products;
 
(g) cooperate to a reasonable degree with Manufacturer to obtain any regulatory
approval of the Products as required by the Territory;
 
(h) register all products with correct NDC’s and provide such information to
Manufacturer.
 
6. Manufacturer’s Duties.
 
6.1  Manufacturer shall:
 
(a)  ship promptly Distributor’s orders for Products, FOB Brooksville, Florida,
USA, at the prices set forth on Attachment A-1 hereto, subject to Section 6.2
hereof;
 
(b) adequately package and label Products to conform with any federal and state
regulatory and labeling requirements of the Territory with respect to the
Products; and
 
(c) products will be co-labeled with Manufacturer and Distributor information
under Distributor’s NDC’s.
 

--------------------------------------------------------------------------------


 
6.2  Manufacturer has the right to change the prices for Products at any time
during the Term only to the extent of [*]; provided, however, that no such price
change shall be effective without at least sixty (60) days prior notice by
Manufacturer to Distributor and that during any calendar year, Manufacturer may
not raise the price of Products sold to Distributor by any [*] for the prior
calendar year.
 
7. Trademarks and Trade Names; Intellectual Property.
 
7.1 Any and all trademarks and trade names owned by Manufacturer or its
Affiliates shall remain the property of Manufacturer or its Affiliates and
nothing in this Agreement shall confer in Distributor any ownership in any
trademarks or trade names owned by Manufacturer or its Affiliates. Trademarks
and trade names owned by Manufacturer or its Affiliates in connection with the
Products shall be used by Distributor only with reference to such Products and
only in the manner approved by the Manufacturer. Any and all goodwill associated
with Manufacturer’s trademarks and trade names used by Manufacturer or
Distributor in connection with the Products shall belong to Manufacturer.
 
7.2 Any and all trademarks and trade names owned by Distributor or its
Affiliates shall remain the property of Distributor or its Affiliates and
nothing in this Agreement shall confer in Manufacturer any ownership in any
trademarks or trade names owned by Distributor or its Affiliates. Trademarks and
trade names owned by Distributor or its Affiliates in connection with the
Products shall be used by Manufacturer only with reference to such Products and
only in the manner approved by the Distributor. Any and all goodwill associated
with Distributor’s trademarks and trade names used by Manufacturer or
Distributor in connection with the Products shall belong to Distributor.
 
8. Industrial Property Rights; Confidentiality.
 
8.1  All technical and commercial information, data regarding processes and
know-how furnished by Manufacturer to Distributor shall remain the property of
Manufacturer, and Distributor shall not acquire any proprietary rights or other
interests therein. Subject to the limitations listed below, all such information
which is written or is in machine-readable (computer) form and which is marked
“Confidential” or “Proprietary” shall be regarded as confidential information of
Manufacturer; and any such information disclosed orally and as to which
Manufacturer shall notify Distributor in writing that it is confidential within
30 days after disclosure to Distributor, shall also be considered confidential;
and in each case, Distributor shall not disclose such information to any third
party except to the extent such information:
 
(a)  is freely available to the public at the time it is disclosed or made
available by Manufacturer or subsequently becomes freely available to the public
other than by default of Distributor or any third party who owes an obligation
of confidence to Manufacturer; or
 
(b)  was known to Distributor prior to it being disclosed or made available by
Manufacturer;
 
8.2  If during the term of this Agreement, Distributor supplies to Manufacturer
any confidential information relating to Distributor’s business activities,
Manufacturer shall be bound by like obligations of confidence to those set out
above in relation to that confidential information.
 
9. Infringement Claims.
 
Manufacturer shall defend at its own expense, any claim by way of suit or
proceeding against Distributor for the infringement of third party patents or
trademarks in respect of Products purchased from Manufacturer hereunder, and
shall fully indemnify Distributor for any damages, costs or expenses incurred by
Distributor in respect of any such claim provided that Distributor shall have
given Manufacturer prompt written notice of any such claim and furnished
Manufacturer with a copy of each communication relating thereto and give
Manufacturer the requisite authority to defend or settle such claim.
 
 
* Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
10. Product Warranties.


MANUFACTURER WARRANTS THAT THE PRODUCTS WILL CONFORM TO MANUFACTURER’S STANDARD
WARRANTY, IN THE FORM ANNEXED HERETO AS ATTACHMENT B (“WARRANTY”).
 
EXCEPT FOR MANUFACTURER’S WARRANTY, MANUFACTURER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO ANY PRODUCTS, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND MANUFACTURER WILL NOT BE HELD TO ANY LIABILITY WITH RESPECT TO ANY
CLAIM BY DISTRIBUTOR, ITS AFFILIATES, EMPLOYEES OR AGENTS OR ANY THIRD PARTY ON
ACCOUNT OF OR ARISING FROM ANY OF THE PRODUCTS SOLD HEREUNDER OR THEIR USE,
INCLUDING, BUT NOT LIMITED TO, ANY LIABILITY FOR ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSS OF PROFITS OR GOODWILL. DISTRIBUTOR HEREBY ACKNOWLEDGES THAT THE
ONLY WARRANTY APPLICABLE TO THE PRODUCTS SHALL BE MANUFACTURER’S WARRANTY.
MANUFACTURER SHALL AT ITS SOLE OPTION, ISSUE A CREDIT FOR OR REPLACE, AT NO
CHARGE TO DISTRIBUTOR, ALL PRODUCTS RETURNED BY DISTRIBUTOR OR RETURNED BY
CUSTOMERS TO DISTRIBUTOR WHICH DO NOT CONFORM TO MANUFACTURER’S WARRANTY.
 
11. Insurance.
 
Manufacturer and Distributor shall each maintain in full force and effect for
the Term of this Agreement product liability insurance policies having
substantially the coverages provided for in Attachment C and shall, upon
reasonable request, provide each other evidence of such insurance.
 
12. Indemnification; Limitation of Liability.
 
12.1 In no event shall either party be liable to the other party or any other
entity for any special, consequential, incidental, or indirect damages relating
to or resulting from such party’s failure to perform its obligations under this
Agreement, however caused, on any theory of liability, and notwithstanding any
failure of essential purpose of any limited remedy. Notwithstanding the
limitation of liability set forth above, Distributor will not be liable for any
fines incurred solely as a result of Manufacturer’s failure to promptly ship
Distributor’s orders for Products pursuant to Section 6.1(a) to this Agreement.
 
12.2 Each party agrees to indemnify, defend and hold the other (and its
officers, directors, shareholders, agents and employees) harmless from and
against any and all losses, liabilities, damages, costs, fees and expenses,
including reasonable legal costs and attorneys’ fees (“Losses”) resulting from
any claim, suit or action based upon harm or damages caused by the negligence or
willful misconduct of such indemnifying party.
 

--------------------------------------------------------------------------------


 
13. Regulatory Matters. 
 
13.1  Product Recall. The parties shall immediately provide to each other in
writing all information reasonably available relating to: (a) any incident
relating to a Product that is subject to a recall, market withdrawal or
correction; or (b) any Product that may require, whether based on a
manufacturing defect, tampering or otherwise, a recall, field alert, product
withdrawal or field correction arising from any defect. In the event Distributor
or Manufacturer recalls any of the Products distributed by Distributor because
such Products are believed to violate any provision of applicable law or were
not manufactured in accordance with the required specifications, all costs and
expenses of any such recall or other action determined to be necessary,
including, without limitation, expenses or obligations to third parties, the
cost of notifying customers and cost associated with the shipment of recalled
Product from customers to Distributor to Manufacturer, shall be borne by the
party whose negligent or defective manufacturing, processing, testing, packing
or storage necessitated such action; provided, however, that Distributor shall
not unilaterally recall any Product supplied by Manufacturer without first
obtaining the consent of Manufacturer, which shall not be unreasonably withheld.
Distributor shall maintain complete and accurate records, for such period as may
be required by applicable law, of all the Products sold, or otherwise
distributed, by it. The parties will cooperate fully with each other in
effecting any recall of the Products, including communications with any
purchasers or users. For the avoidance of doubt, Manufacturer shall not be
liable for, or responsible for costs associated with, any general business
returns of Products, expired Products, or any action taken by the U.S. Food &
Drug Administration or any other governmental authority unless such action
arises from manufacturing defects in the Products.
 
13.2  Customer Complaint Reporting. Distributor shall be responsible for
notifying the appropriate federal, state, and local governmental authorities
(United States or any country in the Territory, as the case may be) of any
customer complaints or other occurrences regarding the Products which are
required to be so reported. Distributor shall provide Manufacturer promptly with
any information it receives regarding such occurrences.
 
13.3 Inspections. Manufacturer shall provide Distributor within 10 days
information on any regulatory inspection of the Manufacturer’s manufacturing
facilities, including providing Distributor copies of (i) any Form FDA-483
“Notice of Inspectional Observations” delivered by an FDA investigator or any
similar notice delivered by any other regulatory authority, (ii) any response by
the Manufacturer to any such notice, (iii) any Warning Letter or other letter
delivered by the FDA or any other regulatory authority that affects the Products
or the manufacture of the Products in any way, and (iv) any response to any such
Warning Letter or other letter.
 
14. Termination.
 
14.1  Either party shall have the right to terminate this Agreement on written
notice if the other (i) commits or suffers any act of bankruptcy or insolvency
or (ii) within ninety (90) days after written notice of a material breach of
this Agreement has been given, either fails to cure any such material breach
which is capable of cure within thirty (45) days or has failed to commence a
cure of any such material breach which is not capable of cure within thirty (45)
days. Notwithstanding the foregoing, Manufacturer shall have the right to
terminate this Agreement immediately if Distributor shall fail to pay any amount
owed by Distributor to Manufacturer within 10 days after receipt of the notice
of non-payment from Manufacturer.
 
14.2 This Agreement will survive a change in control of either party during the
Term.
 

--------------------------------------------------------------------------------


 
15. Effects of Termination.
 
On the termination of this Agreement, for whatever reason, (i) Manufacturer
shall continue to honor Distributor’s orders for Products up to the effective
date of termination, (ii) Distributor shall pay all past due invoices and shall
pay for all undamaged, delivered Products in accordance with the terms and
conditions of this Agreement, (iii) Distributor shall return to Manufacturer all
promotional and all confidential information or other documents relating to the
Products, (iv) Manufacturer shall return to Distributor all promotional and all
confidential information or other documents relating to the Products, (v)
Distributor shall cease to use all trademarks and trade names used by
Manufacturer in connection with the Products and (vi) Manufacturer shall cease
to use all trademarks and trade names used by Distributor in connection with the
Products.
 
16. Nature of Relationship.
 
Distributor is an independent party and shall in no respect be or be deemed to
be an employee, partner or co-venturer of Manufacturer or an agent of or subject
to the authority of Manufacturer. Except as specifically authorized in writing,
Distributor shall not be in any way authorized or empowered to bind
Manufacturer.
 
17. Severability.
 
If any provision of this Agreement shall be void or unenforceable by reason of
any applicable law, it shall be deleted and the remaining provisions hereof
shall continue in full force and effect and, if necessary, so amended as may be
necessary to give effect to the spirit of this Agreement so far as possible.
 
18. Force Majeure. 
 
The obligations of each party to perform under this Agreement shall be excused
during each period of delay caused by matters such as strikes, shortages of raw
material, government orders, acts of terror or acts of God, which are reasonably
beyond the control of the party whose obligation to perform is affected by such
matters and such excuse from performance shall be coextensive with the cause of
such delay.
 
19. Miscellaneous.
 
19.1 Notices. All notices required or permitted shall be in writing and shall be
deemed given when received personally or by facsimile (when confirmation copy is
sent by registered airmail, postage prepaid, or by such other method, including
air courier) addressed as follows, or to such other person or address as may be
designated by notice given in accordance with this Section to the other party:
 
 
If to Distributor:
Neuro-Hitech, Inc.
One Penn Plaza, Suite 1503,
New York, NY 10019
Attn: Matt Colpoys
 
with a copy to:
 
Arent Fox LLP
1050 Connecticut Ave, NW
Washington, DC 20036
Attention: Jeffrey E. Jordan, Esq.
 
If to Manufacturer:
TG United Labs, LLC
16255 Aviation Loop
Brooksville, Florida 34604
Attn: David Ambrose
 
with a copy to:
 
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, Tennessee 37219
Attention: Matthew R. Burnstein, Esq.

 

--------------------------------------------------------------------------------


 
19.2 Entire Agreement. This Agreement is the entire agreement between the
parties hereto relating to this subject matter, there being no prior written or
oral promises or representations not incorporated herein.
 
19.3 Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the principles of conflicts of
law. Subject to any statutes of repose or other statutory limitations period in
effect under New York law, any claim by Distributor against Manufacturer shall
be brought within one (1) year after Distributor first learns of such claim. Any
controversy or claim arising in connection with this Agreement shall be finally
settled in Tampa, Florida under the Rules of the American Arbitration
Association by one or more arbitrators appointed in accordance with the said
Rules and judgment upon the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.
 
19.4 Amendments. No amendment or modification of the terms of this Agreement
shall be binding on either party unless reduced to writing and signed by an
authorized officer of the party to be bound.
 
19.5 Existing Obligations. Each party represents and warrants to the other party
that the terms of this Agreement do not violate any existing obligations or
contracts of such party. Each party shall defend, indemnify and hold harmless
the other party from and against any and all claims, demands, actions or causes
of action, which allege any such violation.
 
19.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided,
however, that neither party shall transfer or assign its interests in this
Agreement without the prior written consent of the other party.
 
19.7 Counterparts. For convenience of the parties hereto, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes.
 
19.8 Disputes. If a dispute arises under this Agreement which cannot be resolved
by the personnel directly involved, either party may give written notice to the
other designating an executive officer with appropriate settlement authority to
be its representative in negotiations relating to the dispute. Upon receipt of
this notice, the other party shall, within five business days, designate an
executive officer with similar authority to be its representative. The
designated executive officers shall, following whatever investigation each deems
appropriate, promptly enter into discussions concerning the dispute. If the
dispute is not resolved as a result of such discussions within 30 days, such
dispute shall be referred to final and binding arbitration before three
arbitrators (one picked by each party, and those two picking the third neutral
arbitrator) in accordance with the commercial rules of the American Arbitration
Association. Unless the parties agree otherwise in writing, such arbitration
shall be held in Tampa, Florida. The expense of arbitration shall be borne
one-half (1/2) by Manufacturer and one-half (1/2) by Distributor. Each party
shall pay the fees and expenses of its own counsel. Arbitration relative to any
unresolved dispute must be commenced within two years after the cause of action
has accrued.
 
19.9 Other TG United Companies. Manufacturer and the Other TG United Companies
are, as of the date hereof, under common control. Each Other TG United Company
acknowledges the representations, warranties and covenants made by Manufacturer
in this Agreement, and each Other TG United Company covenants and agrees not to
take any action that would make impossible or impracticable the performance by
Manufacturer of this Agreement.
 
Signature page follows


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives named below.


Neuro-Hitech, Inc.
 
TG United Pharmaceuticals, Inc.
 
 
 
 
 
By:
/s/ David Barrett
 
By:
/s/ David Ambrose
 
Name: David Barrett
 
 
Name: David Ambrose
 
Title: Chief Financial Officer
 
 
Title:



The following “Other TG United Companies” hereby join in this Agreement solely
for the purposes set forth in Section 19.9 of this Agreement:


TG United Labs, LLC
 
TG United, Inc.
 
 
 
 
 
By:
/s/ David Ambrose
 
By:
/s/ David Ambrose
 
Name: David Ambrose
 
 
Name: David Ambrose
 
Title:
 
 
Title:

 
TG United Liquid, Inc.
 
By:
/s/ David Ambrose
 
Name: David Ambrose
 
Title:

 

--------------------------------------------------------------------------------




ATTACHMENT A
PRODUCTS



--------------------------------------------------------------------------------



ATTACHMENT A-1
PRICE OF EACH PRODUCT


Product
 
NDC #
 
Ingredients
 
Cost/100
stock
bottle
 
Cost/1000
bulk/samples
Allfen
 
58605-0400-01
 
400mg Guaifenesin
 
[*]
 
[*]
                 
Allfen CD
 
58605-0404-01
 
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]
                 
Allfen CDX
 
58605-0405-01
 
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Allfen DM
 
58605-0401-01
 
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Ambifed
 
58605-0414-01
 
30mg Pseudoephedrine HCl
400mg Guaifenesin
 
[*]
 
[*]
                 
Ambifed CD
 
58605-0420-01
 
30mg Pseudoephedrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]
                 
Ambifed CDX
 
58605-0421-01
 
30mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Ambifed DM
 
58605-0415-01
 
30mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Ambifed-G
 
58605-0416-01
 
20mg Pseudoephedrine HCl
400mg Guaifenesin
 
[*]
 
[*]
                 
Ambifed-G CD
 
58605-0418-01
 
20mg Pseudoephedrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]
                 
Ambifed-G CDX
 
58605-0419-01
 
20mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Ambifed-G DM
 
58605-0417-01
 
20mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Cotab A
 
58605-0436-01
 
10mg Codeine Phosphate
4mg Chlorpheniramine Maleate
 
[*]
 
[*]
                 
Cotab AX
 
58605-0437-01
 
20mg Codeine Phosphate
4mg Chlorpheniramine Maleate
 
[*]
 
[*]
                 
Cotabflu
 
58605-0438-01
 
20mg Codeine Phosphate
4mg Chlorpheniramine Maleate
500mg Acetaminophen
 
[*]
 
[*]
                 
Maxichlor DM
 
58605-0448-01
 
4mg Chlorpheniramine Maleate
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Maxichlor PEH
 
58605-0444-01
 
10mg Phenylephrine HCl
4mg Chlorpheniramine Maleate
 
[*]
 
[*]
                 
Maxichlor PEH DM
 
58605-0445-01
 
10mg Phenylephrine HCl
4mg Chlorpheniramine Maleate
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Maxichlor PSE
 
58605-0442-01
 
60mg Pseudoephedrine HCl
4mg Chlorpheniramine Maleate
 
[*]
 
[*]
                 
Maxichlor PSE DM
 
58605-0443-01
 
60mg Pseudoephedrine HCl
4mg Chlorpheniramine Maleate
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Maxifed
 
58605-0406-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
 
[*]
 
[*]
                 
Maxifed CD
 
58605-0410-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]

 
 
* Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------




Maxifed CDX
 
58605-0411-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Maxifed DM
 
58605-0409-01
 
40mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Maxifed DMX
 
58605-0407-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Maxifed-G
 
58605-0408-01
 
40mg Pseudoephedrine HCl
400mg Guaifenesin
 
[*]
 
[*]
                 
Maxifed-G CD
 
58605-0412-01
 
40mg Pseudoephedrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]
                 
Maxifed-G CDX
 
58605-0413-01
 
40mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Maxiflu CD
 
58605-0430-01
 
40mg Pseudoephedrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
500mg Acetaminophen
 
[*]
 
[*]
                 
Maxiflu CDX
 
58605-0431-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
500mg Acetaminophen
 
[*]
 
[*]
                 
Maxiflu DM
 
58605-0432-01
 
60mg Pseudoephedrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
500mg Acetaminophen
 
[*]
 
[*]
                 
Maxiphen
 
58605-0422-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
 
[*]
 
[*]
                 
Maxiphen CD
 
58605-0426-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
 
[*]
 
[*]
                 
Maxiphen CDX
 
58605-0427-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
 
[*]
 
[*]
                 
Maxiphen DM
 
58605-0423-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
 
[*]
 
[*]
                 
Phenflu CD
 
58605-0433-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
10mg Codeine Phosphate
500mg Acetaminophen
 
[*]
 
[*]
                 
Phenflu CDX
 
58605-0434-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
20mg Codeine Phosphate
500mg Acetaminophen
 
[*]
 
[*]
                 
Phenflu DM
 
58605-0435-01
 
10mg Phenylephrine HCl
400mg Guaifenesin
20mg Dextromethorphan HBr
500mg Acetaminophen
 
[*]
 
[*]

 
 
* Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------




ATTACHMENT A-2
TERRITORY:
 

--------------------------------------------------------------------------------

United States (being the contiguous 48 states, Alaska, Hawaii, the District of
Columbia, Puerto Rico and the other territories and possessions thereof)

 

--------------------------------------------------------------------------------



ATTACHMENT B
LIMITED WARRANTY AND LIMITATION OF LIABILITY
WARRANTY


Manufacturer warrants and guarantees that, when delivered to distributor FOB
Brooksville, Florida, the Product shall conform to Manufacturer’s registered
specifications and guidelines with respect to the Products and shall not be
adulterated or misbranded within the meaning of the Federal Food and Cosmetic
and shall conform to all applicable regulations of the FDA (the “Limited
Warranty”). EXCEPT FOR THE LIMITED WARRANTY, MANUFACTURER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND REGARDING THE PRODUCTS, EXPRESS,
IMPLIED OR OTHERWISE, AND SPECIFICALLY DISCLAIMS: ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES (EXCEPT OF TITLE), EXPRESSED,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS
FOR A PARTICULAR PURPOSE.


TG UNITED LABS, LLC AND ITS DISTRIBUTORS SHALL IN NO EVENT BE LIABLE TO THE
USER, OR TO ANY SUCCESSOR IN INTEREST OR ANY BENEFICIARY OR ASSIGNEE THEREOF, ON
ACCOUNT OF ANY TG UNITED LABS, LLC PRODUCT FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF THE SALE OR DELIVERY OF
SUCH PRODUCT, OR ANY DEFECTS IN, OR FAILURE OF, OR MALFUNCTION OF THE PRODUCT
INCLUDING, BUT NOT LIMITED TO, DAMAGES BASED UPON LOSS OF USE, LOST PROFITS OR
REVENUE, INTEREST, LOST GOODWILL, INCREASED EXPENSES AND/OR CLAIMS OF CUSTOMERS
OF THE USER, WHETHER OR NOT SUCH LOSS OR DAMAGE IS BASED ON CONTRACT, WARRANTY,
NEGLIGENCE, INDEMNITY, STRICT LIABILITY OR OTHERWISE.
 

--------------------------------------------------------------------------------



ATTACHMENT C
INSURANCE COVERAGES
 

--------------------------------------------------------------------------------


 